Case 3:15-md-02670-JLS-MDD Document 2019 Filed 09/19/19 PageID.151106 Page 1 of 2




1    Jonathan W. Cuneo
     Joel Davidow
2    Blaine Finley
     CUNEO GILBERT & LADUCA, LLP
3    4725 Wisconsin Ave. NW, Suite 200
     Washington, DC 20016
4    Tel: 202.789.3960
5    jonc@cuneolaw.com
     joel@cuneolaw.com
6    bfinley@cuneolaw.com
7    Counsel for Commercial Food
     Preparer Plaintiffs and Class
8
9
10                       UNITED STATES DISTRICT COURT

11                   SOUTHERN DISTRICT OF CALIFORNIA
12
                                               Case No. 15-MD-2670 JLS (MDD)
13   IN RE: PACKAGED SEAFOOD
     PRODUCTS ANTITRUST LITIGATION
14                                             COMMERCIAL FOOD
                                               PREPARER PLAINTIFFS’
15   This Document Relates To:                 NOTICE OF JOINDER TO
16                                             MOTION TO EXCLUDE
     All Commercial Food Preparer Plaintiff    CERTAIN TESTIMONY OF
17   Actions                                   DEFENDANTS’ PROPOSED
18                                             EXPERTS (DKT. 1970)

19
20
21
22
23
24
25
26
27
28
     NOTICE OF JOINDER                        CASE NO. 15-MD-2670-JLS (MDD)
Case 3:15-md-02670-JLS-MDD Document 2019 Filed 09/19/19 PageID.151107 Page 2 of 2




   FILED UNDER SEAL
